PRUDENTIAL INVESTMENT PORTFOLIOS 3 Prudential Jennison Select Growth Fund Prudential Strategic Value Fund NOTICE OF RULE 12B-1 FEE WAIVER CLASS A SHARES THIS NOTICE OF RULE 12B-1 FEE WAIVER is signed as of March 1, 2010, by PRUDENTIAL INVESTMENT MANAGEMENT SERVICES LLC (PIMS), the principal underwriter of Prudential Jennison Select Growth Fund and Prudential Strategic Value Fund, each a series of Prudential Investment Portfolios 3, an open-end management investment company (the Fund). WHEREAS, PIMS desires to waive a portion of its distribution and shareholder services fees payable on Class A shares of each Fund (Rule 12b-1 fees); and WHEREAS, PIMS understands and intends that the Fund will rely on this Notice and agreement in preparing a registration statement on Form N-1A and in accruing the Fund’s expenses for purposes of calculating net asset value and for other purposes, and expressly permits the Fund to do so; and WHEREAS, shareholders of the Fund will benefit from the ongoing contractual waivers by incurring lower Fund operating expenses than they would absent such waivers. NOW, THEREFORE, PIMS hereby provides notice that it has agreed to limit the distribution and service (12b-1) fees incurred by Class A shares of Prudential Jennison Select Growth Fund and Prudential Strategic Value Fund to .25 of 1% of the average daily net assets of each Fund.This contractual waiver shall be effective from the date hereof until June 30, 2011. IN WITNESS WHEREOF, PIMS has signed this Notice of Rule 12b-1 Fee Waiver as of the day and year first above written. PRUDENTIAL INVESTMENT MANAGEMENT SERVICES LLC By:/s/ Scott E. Benjamin Name:Scott E. Benjamin Title:Executive Vice President
